BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No. 3:19-cr-00139-RRB-MMS
                                             )
                          Plaintiff,         )   COUNTS 1-14:
                                             )   ACQUIRE POSSESSION OF A
          vs.                                )   CONTROLLED SUBSTANCE BY
                                             )   MISREPRESENTATION
  RICHARD “RICK” DUPUIS,                     )    Vio. of 21 U.S.C. § 843(a)(3)
                                             )
                          Defendant.         )
                                             )
                                             )

                                       INDICTMENT

       The Grand Jury charges that:

                                        COUNTS 1-14

       On or about the dates listed below, within the District of Alaska, the defendant

RICHARD “RICK” DUPUIS, did knowingly and intentionally acquire and obtain

possession of a controlled substance by misrepresentation, forgery, deception, and



      Case 3:19-cr-00139-RRB-MMS Document 7 Filed 11/21/19 Page 1 of 3
subterfuge, by presenting and having filled prescriptions for oxycodone, a Schedule II

controlled substance, written in the name of J.E., when in truth and fact the defendant used

the oxycodone for himself and others and knew it was never used or intended to be used

by J.E., with each prescription listed below constituting a separate and distinct count:

                                 On or About Date
                Count                                        Number of Pills
                                 Prescription Filled
                   1                June 20, 2017                   120

                   2                July 26, 2017                   120

                   3              September 6, 2017                 180

                   4              October 19, 2017                  180

                   5             November 29, 2017                  180

                   6               January 5, 2018                  180

                   7              February 6, 2018                  180

                   8                March 8, 2018                   180

                   9                April 9, 2018                   180

                  10                May 17, 2018                    180

                  11                 July 2, 2018                   180

                  12               August 23, 2018                  180

                  13             September 21, 2018                 180

                  14              November 1, 2018                  180

       //


                                         Page 2 of 3




      Case 3:19-cr-00139-RRB-MMS Document 7 Filed 11/21/19 Page 2 of 3
      All of which is in violation of 21 U.S.C. § 843(a)(3).



      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Stephen Corso for
RYAN D. TANSEY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        11-20-19




                                       Page 3 of 3




      Case 3:19-cr-00139-RRB-MMS Document 7 Filed 11/21/19 Page 3 of 3
